We can see no good purpose to be served by a lengthy opinion by us in this case. Perhaps a brief summary of the facts shown will fortify our decision.
Appellee recovered a judgment, with "waiver of exemptions" as to personal property, against one Lawler, in the law and equity court of Franklin county, on February 22, 1928, a "certificate" of which judgment was, on February 28, 1928, in accordance with the terms of the Code 1923, § 7874, filed for record, and recorded, in the office of the judge of probate of Franklin county. On April 6, 1929, an execution was issued on said judgment, placed in the hands of the sheriff of Franklin county, and, on the same day, executed by him by levying upon the property here involved — certain sacks of "fertilizer." This "fertilizer," as clearly shown by the evidence, had been purchased by Lawler from the Franklin county farm bureau, and was in his possession at the time of the levy. Appellant filed his claim, etc., to the property levied upon, under the terms of Code 1923, § 10375, and, upon the trial before the court, sitting without a jury, from the judgment in which, in appellee's favor, this appeal is taken, offered testimony tending to show that appellant paid the Franklin county farm bureau for the "fertilizer," and took from Lawler a mortgage, or, more specifically, two mortgages, thereon, concurrently with the delivery of same, neither of said mortgages being of record, at the time of the levy of execution, above referred to.
The above states the essential facts in the case. It is our opinion, and we hold, that the trial court correctly rendered judgment in favor of appellee. Rea v. Keller, 215 Ala. 672,112 So. 211.
The questions raised on the taking of testimony are of a nature unimportant to the decision, and need not be referred to.
The judgment is affirmed.
Affirmed.
               Opinion after Remandment by Supreme Court.